 


109 HR 4462 IH: Voter Verification Act
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4462 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Gingrey introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the National Voter Registration Act of 1993 to require an individual to provide proof that the individual is a citizen of the United States as a condition of registering to vote in elections for Federal office, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Voter Verification Act. 
2.Proof of Citizenship Required For Voter Registration 
(a)In GeneralSection 9(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(b)) is amended— 
(1)in paragraph (1), by striking may require and inserting consistent with paragraph (5), may require; 
(2)by striking and at the end of paragraph (3); 
(3)by striking the period at the end of paragraph (4) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(5)shall require the applicant to provide a photographic copy of any document which provides proof that the applicant is a citizen of the United States, which may not include a motor vehicle driver’s license unless the State issuing the license required the applicant to provide proof of the applicant’s United States citizenship as a condition of receiving the license.. 
(b)Effective DateThe amendments made by subsection (a) shall apply with respect to any election for Federal office held after the date of the enactment of this Act. 
3.Proof of Citizenship Required for Casting Ballot 
(a)In GeneralSection 303 of the Help America Vote Act of 2002 (42 U.S.C. 15483) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Requiring Proof of Citizenship at Polling Place 
(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office (including a provisional ballot under section 302(a)) to an individual who desires to vote in person unless the individual presents to the official a photographic copy of any document which provides proof that the individual is a citizen of the United States. 
(2)Individuals voting by mailNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes by mail unless the individual submits with the ballot a photographic copy of any document which provides proof that the individual is a citizen of the United States. 
(3)Exception for individuals with proof of citizenship on file with election officialParagraphs (1) and (2) shall not apply in the case of an individual who, at the time the individual applied to register to vote in Federal elections in the State involved, provided the appropriate State election official with a photographic copy of a document which provided proof that the individual is a citizen of the United States. 
(4)Treatment of driver’s licensesFor purposes of this subsection, a motor vehicle driver’s license shall not be treated as a document which provides proof that the individual to whom the license is issued is a citizen of the United States unless the State issuing the license required the individual to provide proof of the individual’s United States citizenship as a condition of receiving the license.. 
(b)Conforming AmendmentSection 303 of such Act (42 U.S.C. 15483) is amended in the heading by striking for voters who register by mail and inserting for preventing voting fraud. 
(c)Clerical AmendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows: 
 
 
Sec. 303. Computerized statewide voter registration list requirements and requirements for preventing voting fraud. 
(d)Effective DateSection 303(e) of such Act (42 U.S.C. 15483(e)), as redesignated by subsection (a)(1), is amended by adding at the end the following new paragraph: 
 
(3)Proof of citizenshipSubsection (c) shall apply with respect to any election for Federal office held after the date of the enactment of the Voter Verification Act.. 
 
